DETAILED ACTION
Applicant: GOH, Chu Leong; LEE, Yuh Jiunn; SOH, Joanne Zi En; & TAN, Heng Kwan
Assignee: Billion Prima Sdn. Bhd
Attorney: Alex KUO (Reg. No.: 69,697)
Filing: Non-Provisional Application filed 03 June 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are currently pending before the Office.

Priority
The instant application claims foreign priority Malaysian Application PI 2020004477 filed 28 August 2020.

Information Disclosure Statement
There was not any information disclosure statement (IDS) filed in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 depends from claim 1 and includes the phrase “data from a radioactive detection module and weight information from weight sensing module” which is indefinite since it is unclear if “weight sensing module” is a newly added limitation or if it was meant refer back to “the weight sensing module” claimed in claim 4.  If it is a newly added limitation, then it should be amended to “weight information from a weight sensing module”.  If it is meant to refer back to claim 4, then it should be amended to “system as claimed in claim 4, . . . weight information from the weight sensing module”.
Claim 10 includes the phrase “the contractor winding” which is indefinite since it lacks antecedent basis and it is unclear if it is referring back to the claimed “expansion winding”.  Claim 11 inherits this rejection.
Claim 10 includes the phrase “a power supply unit and a pulse converter unit; and . . . the power supply unit and pulse converter unit” which is indefinite since it is unclear if “pulse converter unit” is a new, different “pulse converter unit” or if it refers back to the prior claimed “pulse converter unit”.  Claim 11 inherits this rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morton (US Pub. 2018/0284315) and Bendahan (US Pub. 2019/0137651).
Regarding claim 1, Morton discloses a system for inspecting a cargo (Morton: Fig. 4a source 10,12 housing 50 cargo 72) using multiple energy level radiation (¶9 radiation generating means . . . may be three or more energy levels) comprising:
a radiation module (Fig. 1 source 10,12 detector 14,16,20,22) having a radiation source sub-module (10,12; ¶24) and a data acquisition sub-module (16,20,22; ¶25 detectors 16 in vertical array 20 & horizontal array 22), wherein the radiation source sub-module (10,12) is configured to produce radiation that is emitted to the cargo (72; ¶36), and wherein the data acquisition sub-module (16,20,22) is configured to capture the radiation emitted from the radiation source sub-module (10,12), and

    PNG
    media_image1.png
    249
    719
    media_image1.png
    Greyscale

b) a controller (¶¶39-43 – x-ray sources 10,12 controlled; sources 10,12 off prior to vehicle entering the area; lower energy source 10 for vehicle front; higher energy source 12 for cargo) configured to trigger the radiation source sub-module to start and stop producing the radiation and control the energy level and pulse frequency of the radiation produced by the radiation source sub-module, wherein the controller is connected to the radiation module (¶¶39-43),
characterised in that:
c) the radiation source sub-module (10,12; ¶24) is further configured to produce the radiation pulse in at least three different energy levels (¶9);
d) the data acquisition sub-module (16,20,22) is further configured to capture the radiation in at least three different energy levels (¶9), convert the captured radiation into an image for each energy level (¶9 three energy levels; ¶34 images slices from each source), wherein each pixel value in each image represents a transmittance of the captured radiation in at least three different energy levels (¶9; ¶34);
e) the radiation module (Fig. 1; ¶¶24-25) further comprises a data storage (¶¶31-35 data acquisition system controls sources 10,12 & image slices) connected to the radiation source sub-module (16,20,22; ¶25), wherein the data storage (¶¶31-35) is configured to store a setup data and lookup table for producing the radiation (¶¶31-35 sources 10,12 controlled by controller 40) in at least three different energy levels (¶9) by the radiation source sub-module (10,12; ¶24), wherein the setup data includes a number of the energy levels of the radiation, values of the energy level of the radiation, injection current setting and pulse frequency of the radiation, and wherein the lookup table contains values of expansion phase timing (¶9; ¶¶31-35); and
f) the system further includes a server connected to the radiation module (Fig. 1), wherein the server having a processor configured for determining whether the cargo contains any contraband by analysing the image for each energy level (¶2; ¶¶7-11 scanning of cargo w/ three energy levels; ¶34).
However, Morton fails to disclose producing radiation in at least three different energy levels in succession.
In a related field of endeavor, Bendahan discloses a system for inspecting a cargo (Bendahan: Figs. 3A-3C cargo 312) using multiple energy level radiation (linear sources 302a-302d detector arrays 304a-304d emitters 320; ¶30; ¶37 multi-energy detection; ¶112 enhanced detection of contraband with multi-energy; ¶114 better image quality with increasing number of emitters; ¶138 multi-energy to allow for the production of images with atomic number information) comprising: a radiation module (linear sources 302a-302d detector arrays 304a-304d emitters 320) including a radiation source sub-module (302a-302d emitters 320; ¶30) and a data acquisition sub-module (304a-304d; ¶37) wherein the radiation source sub-module (302a-302d emitters 320; ¶30) is further configured to produce the radiation pulse in at least three different energy levels (302a-302d emitters 320; ¶30; ¶37; ¶112; ¶114; ¶138) in succession (¶113 The 3D density and atomic number images are reconstructed from the views based on the sequence of operation of the emitters (firing sequence), to produce optimal image quality) and the system further includes a server (¶121 computing device transmitting data) connected to the radiation module (Figs. 3A-3C), wherein the server having a processor (¶112; ¶121) configured for determining whether the cargo (312) contains any contraband (¶112 enhanced detection of contraband; ¶169) by analysing the image for each energy level (¶113 optimal image quality from firing sequence with different energies; ¶138).

    PNG
    media_image2.png
    514
    1329
    media_image2.png
    Greyscale

In view of the ability to obtain optimal image quality from utilizing sources in succession and using multi-energy beams/sources to produce images with atomic number information as is disclosed in Bendahan at Paragraphs 112-113 & 138, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bendahan with the teachings of Morton to obtain enhanced imaging ability for contraband based on atomic number information for detecting radioactive substances and other contraband.

Regarding claim 3, Bendahan further discloses wherein the system further comprising a radioactive detection module (Bendahan: Figs. 3A-3C) configured to determine whether the cargo (312) 

    PNG
    media_image3.png
    440
    1138
    media_image3.png
    Greyscale

contains any radioactive material (¶141 three-dimensional (3D) density and atomic number (Z) images are reconstructed from the views based on the firing sequence selected for source points 320 to produce an optimal image quality.), and wherein the radioactive detection module is connected to the server to notify the server whenever a radioactive material has been detected in the cargo (¶112; ¶121).
Regarding claim 9, Morton discloses a method for inspecting a cargo (Morton: Fig. 4a source 10,12 housing 50 cargo 72) using multiple energy level radiation (¶9 radiation generating means . . . may be three or more energy levels) is characterized by the steps of:
producing radiation (Fig. 1 source 10,12; ¶24) in at least three energy levels (¶9) by a radiation source sub-module (10,12; ¶24);

    PNG
    media_image1.png
    249
    719
    media_image1.png
    Greyscale

capturing the radiation (16,20,22; ¶25 detectors 16 in vertical array 20 & horizontal array 22) and converting the captured radiation into a plurality of images (¶34) based on a number of energy levels (¶¶39-43) by a data acquisition sub-module (16,20,22; ¶25);
 determining type of materials of the cargo (72) by analysing the plurality of images (¶34) by a processor (¶2; ¶¶7-11 scanning of cargo w/ three energy levels; ¶34); and
determining type of substance of the cargo (72) by the processor (¶2; ¶¶7-11 scanning of cargo w/ three energy levels; ¶34).
However, Morton fails to disclose producing radiation in at least three different energy levels in succession.
In a related field of endeavor, Bendahan discloses a method for inspecting a cargo (Bendahan: Figs. 3A-3C cargo 312) using multiple energy level radiation (linear sources 302a-302d detector arrays 304a-304d emitters 320; ¶30; ¶37 multi-energy detection; ¶112 enhanced detection of contraband with multi-energy; ¶114 better image quality with increasing number of emitters; ¶138 multi-energy to allow for the production of images with atomic number information) is characterized by the steps of: a) producing radiation in at least three different energy levels (302a-302d emitters 320; ¶30; ¶37; ¶112; ¶114; ¶138) in succession (¶113 The 3D density and atomic number images are reconstructed from the views based on the sequence of operation of the emitters (firing sequence), to produce optimal image quality) by a radiation source sub-module (302a-302d emitters 320; ¶30); b) capturing the radiation and converting the captured radiation into a plurality of images (¶113; ¶138) based on a number of energy levels (Fig. 7) by a data acquisition sub-module (304a-304d; ¶37); c) determining type of materials (¶112 enhanced detection of contraband; ¶169); and d) determining a substance of the cargo by the processor (¶112 enhanced detection of contraband; ¶121; ¶169).     

    PNG
    media_image2.png
    514
    1329
    media_image2.png
    Greyscale

In view of the ability to obtain optimal image quality from utilizing sources in succession and using multi-energy beams/sources to produce images with atomic number information as is disclosed in Bendahan at Paragraphs 112-113 & 138, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bendahan with the teachings of Morton to obtain enhanced imaging ability for contraband based on atomic number information for detecting radioactive substances and other contraband.

Regarding claim 12, Morton and Bendahan further disclose  wherein the step of capturing the radiation (Morton: Fig. 1 detector 16,20,22; Bendahan: Figs. 3A-3C detector arrays 304a-304d) and converting the captured radiation into the plurality of images based on the number of energy levels (Morton: ¶¶39-43; Bendahan: Fig. 7) by the data acquisition sub-module (Morton: Fig. 1 detector 16,20,22 circuit 30 ADC 32 controller 44; ¶25; Bendahan: 304a-304d; ¶37) includes:
a) receiving energy level signals from the radiation source sub-module (Morton: Fig. 1 detector 16,20,22; Bendahan: Figs. 3A-3C 304a-304d; Fig. 7; ¶37) and a controller (Morton: Fig. 2 controller 44; Bendahan: ¶136 control system), whereby a first energy level signal (Morton: Fig. 1 low energy source 10; Bendahan: Figs. 3A-3C linear sources 302a-302d detector arrays 304a-304d emitters 320; ¶30; ¶37; ¶112; ¶138) comprises low voltage while subsequent energy level signals comprises high voltage (Morton: Fig. 1 high energy source 12; ¶9 three sources & three energy levels; Bendahan: Figs. 3A-3C linear sources 302a-302d detector 304a-304d emitters 320; ¶30; ¶37; ¶112; ¶138);
b) capturing radiation having a particular energy level (Morton: ¶¶7-11 scanning of cargo w/ three energy levels; ¶34; Bendahan: Fig. 7; ¶37; ¶113; ¶138) from the radiation source sub-module (Morton: Fig. 1 source 10,12; Bendahan: Figs. 3A-3C linear source 302a-302d emitters 320) and converting the captured radiation pulse into one scan line of the image for the particular energy level for each energy level (Morton: ¶2; ¶¶7-11 scanning of cargo w/ three energy levels; ¶34; Bendahan: ¶113; ¶138); and
c) compiling a plurality of scan lines having same energy level to form the plurality of images (Morton: ¶2; ¶¶7-11; ¶34; Bendahan: ¶113; ¶138).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morton & Bendahan as applied to claim 1 above, and further in view of Linev (US Pub. 2011/0274242).
Regarding claim 2, Morton and Bendahan disclose the system of claim 1, but are silent regarding the radiation range.
In a related field of endeavor, Linev discloses a system for inspecting a cargo (Linev: Fig. 1 scanning portal 1 cargo 6) including utilizing radiation in a range between 2.0 MeV to 9.0 MeV with a pulse frequency between 300-500 Hz (¶¶53-57) which preferably reduces attenuation and dosage in objects by utilizing higher energy radiation (¶57). 
In view of the ability to reduce the amount of scattered radiation and dosage by utilizing high energy filtered radiation ranges as is disclosed in Linev at Paragraphs 53-57, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Linev with the teachings of Morton & Bendahan to maximize the signal output to the detector and reduce dosage to objects by utilizing a filtered higher energy radiation range.

Claim(s) 4-8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morton & Bendahan as applied to claims 1 and 9, respectively, above, and further in view of Kneubühl et al. (US Pub. 2016/0153828).
Regarding claim 4, Morton and Bendahan disclose the system of claim 1, and Morton further discloses wherein the system further comprising a sensing module (Morton: Fig. 6 cameras 60, 62, 64; Figs. 7-9 IR emitters 80 IR detectors 84) configured to determine a presence of a vehicle (72; ¶¶39-45 cameras 60-64 trigger sources 10,12 to start and stop & IR light curtain establishes presence of the vehicle) carrying the cargo based on presence sensors (Fig. 6 cameras 60, 62, 64; Figs. 7-9 IR emitters 80 IR detectors 84), and wherein the sensing module is connected to the server and the controller (Fig. 2 controller 44; ¶¶39-45  X-ray linear accelerator source 10 is prepared for operation, but no pulses will be allowed to be generated by that source until such time as the video cameras 60, 62, 64, 66, have detected that the leading edge of the cargo load 72 has entered the imaging plane.) to trigger the radiation module to start or stop scanning (¶¶39-45) the cargo (72), but are silent regarding a weight sensing module.
In a related field of endeavor, Kneubühl et al. discloses a weight sensing module (Kneubühl et al.: Figs. 1 & 3) including a weigh-in-motion sensor (Fig. 1; ¶19 force sensor device can thus perform a more accurate determination of the weight) capable of performing accurate determination of weight while being installed within the roadway over which vehicles can travel (Fig. 3; ¶¶72-73 strip sensor device 100 . . . forms a flat surface, over which vehicles can travel, with the road surface) and detect presence by sensitivity responses (Fig. 4; ¶¶74-75).

    PNG
    media_image4.png
    450
    870
    media_image4.png
    Greyscale

In view of the ability to obtain weight and presence of vehicles while being in the roadway to reduce obstacles as is disclosed in Kneubühl et al. at Figs. 1-4 & Paragraphs 72-75, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kneubühl et al. with the teachings of Morton & Bendahan to utilize the sensitivity of the weigh in motion sensors to determine weight and presence of vehicles in an unobtrusive manner.

Regarding claim 5, Kneubühl et al. further discloses wherein the weight sensing module (Kneubühl et al.: Figs. 1 & 3 strip sensor 100) includes at least one pair of strip sensors (Figs. 1-3 sensors 100) placed onto a surface of a road path (13) to weigh the vehicle with the cargo (¶2 detecting weight of vehicle).
Regarding claim 6, Kneubühl et al. further discloses wherein the weight sensing module includes a scale configured to detect the presence of the cargo and measure the weight of the cargo (Kneubühl et al.: Figs. 1-4 strip sensor 100; ¶¶72-75).
Regarding claim 7, Morton, Bendahan, & Kneubühl et al. further disclose wherein the system further comprises a display module (Morton: ¶¶42-47 processing of cargo; Bendahan: Fig. 7; ¶162) connected to the server (Morton: Fig. 1; ¶2; ¶¶7-11; ¶34; Bendahan: Fig. 2 controller 44; ¶¶39-45), wherein the display module is configured to display an analysed image (Bendahan: Fig. 7; ¶162), data from a radioactive detection module (Bendahan: ¶112 enhanced detection of contraband; ¶113; ¶138; ¶169) and weight information from weight sensing module (Kneubühl et al.: Figs. 1-4; ¶¶72-75).
Regarding claim 8, Morton, Bendahan, & Kneubühl et al. further disclose the system further comprising a radioactive detection module (Bendahan: ¶113; ¶138) and a weight sensing module (Kneubühl et al.: Figs. 1-4; ¶¶72-75), wherein the radioactive detection module (Bendahan: ¶113; ¶138), the weight sensing module, (Kneubühl et al.: Figs. 1-4; ¶¶72-75) and the radiation module are installed along a road path for a vehicle carrying the cargo to drive past (Morton: Fig. 1; Fig. 4a-4b sources 10,12 detector 16 portal 60 cargo 72; Figs. 6-9; ¶¶6-10 drive-through scanning system).
Regarding claim 20, Morton and Bendahan disclose the method of claim 9, and Morton and Bendahan further disclose wherein the steps prior to producing radiation in at least three energy level in succession by the radiation source sub-module (Morton: Fig. 1 source 10,12; ¶9; Bendahan: ¶¶112-114; ¶138) include: a) detecting the presence of the cargo by a sensing module (Morton: Fig. 4 cargo 72; Fig. 6 cameras 60, 62, 64; Figs. 7-9 IR emitters 80 IR detectors 84); b) confirming the presence of the cargo by the sensing module (¶¶39-45), wherein the presence of the cargo is confirmed when the sensing module detects the cargo (¶¶39-45) and the cargo exceeds a threshold area (Fig. 4; Figs. 6-9; ¶¶39-45); d) determining whether the cargo (Morton: Fig. 4 cargo 72; Bendahan: Figs. 3A-3C cargo 312) contains any radioactive material by a radioactive detection module (Bendahan: ¶¶112-114; ¶138); and e) sending a notification to an output module if the cargo contains a radioactive material by a server (Bendahan: Fig. 7 – alert by displaying results; ¶¶112-114; ¶138; ¶169), but are silent regarding a weight sensing module and detecting gross weight and number of axles.
In a related field of endeavor, Kneubühl et al. discloses a weight sensing module (Kneubühl et al.: Figs. 1 & 3) including a weigh-in-motion sensor (Fig. 1; ¶19 force sensor device can thus perform a more accurate determination of the weight) capable of performing accurate determination of weight while being installed within the roadway over which vehicles can travel (Fig. 3; ¶¶72-73 strip sensor device 100 . . . forms a flat surface, over which vehicles can travel, with the road surface) and detect presence by sensitivity responses (Fig. 4; ¶¶74-75).

    PNG
    media_image4.png
    450
    870
    media_image4.png
    Greyscale

In view of the ability to obtain weight and presence of vehicles while being in the roadway to reduce obstacles as is disclosed in Kneubühl et al. at Figs. 1-4 & Paragraphs 72-75, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kneubühl et al. with the teachings of Morton & Bendahan to utilize the sensitivity of the weigh in motion sensors to determine weight and presence of vehicles in an unobtrusive manner.  However, the references fail to disclose detecting a gross weight and number of axles of the cargo by the weight sensing module.  In view of the ability to detect sensitivity associated with readings from the line sensors as disclosed in Kneubühl et al. at Figure 4, Abstract, and Paragraphs 72-75, it would have been obvious to combine the teachings within Kneubühl et al. to further detect the gross weight and number of axles of the cargo utilizing the weight sensing module to detect gross weight and number of wheels based on the addition of sensitivity readings and obtain further information about the cargo.

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morton and Bendahan as applied to claim 9 above, and further in view of Arodzero et al. (US Pub. 2019/0129060).
Regarding claim 10, Morton and Bendahan disclose the method of claim 9, and they further disclose wherein the step of producing radiation in at least three energy levels in succession by the radiation source sub-module (Morton: Fig. 1 source 10,12; ¶9; Bendahan: Figs. 3A-3C source 302a-302d emitters 320; ¶30; ¶37; ¶¶112-114; ¶138) includes:
a) obtaining setup data of the energy level of the radiation from a data storage (Morton: ¶¶8-9; ¶26 x-ray linear accelerator; Bendahan: ¶38 voltage supply; ¶¶74-75 source voltage; ¶138 multi-energy), wherein the setup data includes number of the energy levels of the radiation, pulse frequency of the radiation, and values of voltage to be supplied to a high voltage injection unit by a radiation source sub-module (Morton: ¶¶8-9; ¶26; Bendahan: ¶38; ¶¶74-75; ¶138);
b) obtaining values of phase timing corresponding to each energy level from the data storage by the radiation source sub-module, wherein the values of phase timing is computed based on magnetic flux (Morton: ¶¶23-29 linear accelerator; ¶33 cycle time; ¶41 source timing; Bendahan: ¶40 dwell time; ¶118);
c) injecting radiation by the high voltage injection unit (Morton: ¶¶23-29; ¶33; ¶41; Bendahan: ¶40; ¶118); 
d) determining value of the energy level to be produced based on an energy level signal contained in an energy level flag by the radiation source sub-module once the radiation source sub-module receives the energy level flag from a controller (Morton: Fig. 2 controller 44; ¶9; ¶¶39-43; Bendahan: 302a-302d emitters 320; ¶30; ¶37; ¶¶112-114; ¶138);
e) supplying current pulses to produce radiation with dose rate as determined by the setup from the data storage by a power supply unit and a pulse converter unit (Morton: Fig. 2 controller 44; ¶25 beam current; Bendahan: ¶118); and
f) supplying current pulses to produce the radiation according to the energy level indicated in the energy level signal by the power supply unit and pulse converter unit (Morton: Fig. 2 controller 44; ¶9; ¶25; ¶¶39-43; Bendahan: 302a-302d emitters 320; ¶30; ¶37; ¶¶112-114; ¶118; ¶138);).
However, Morton and Bendahan fail to disclose all of the features of the claimed radiation source sub-module.
In a related field of endeavor, Arodzero et al. discloses an adaptive cargo inspection system (Arodzero et al.: Fig. 7; Abstract) including a multi-energy betatron radiation module (Fig. 7; ¶¶43-45) 

    PNG
    media_image5.png
    361
    520
    media_image5.png
    Greyscale

configured to produce radiation in three energy levels (¶32 produce multiple pulses of different electron energy,  thus multiple pulses of different X-ray end point energy. Such multiple pulses can be used by the material decomposition algorithms to extract additional information on the material composition of the inspected cargo) which inherently discloses the claimed back magnet circuit, expansion phase timing, expansion winding, contractor winding, and supplied current pulses (¶¶32-37 magnetic field generator; ¶¶43-45).
In view of the ability to produce multiple energy levels with a betatron source useful for material decomposition algorithms to extract additional information on the material compositions of inspected cargo as is disclosed in Arodzero et al. at Figure 7 and Paragraphs 32-37, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Arodzero et al. with the teachings of Morton & Bendahan to obtain useful information by producing multiple pulses of different electron energy and x-ray end point energy for the extraction of additional information from the inspected cargo.
Regarding claim 11, Arodzero et al. further discloses  wherein producing radiation in at least three energy levels in succession by the radiation source sub-module (Arodzero et al.: Fig. 7; ¶¶43-45) further includes the steps of: a) determining whether a radiator achieves an equilibrium state that emits highest radiation dose rate by assessing an instantaneous state of equilibrium orbit and topography of magnetic field of the radiator (¶¶31-37 determining equilibrium orbit); b) searching another combination of values of injection current and current pulses for the contractor winding (¶¶31-37); and c) storing the new combination of values of injection current and current pulses for the contractor winding in the data storage for next triggering cycle (¶¶31-37; ¶43 collecting data).


Allowable Subject Matter
Claims 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 13, the closest prior art references are:
Morton – which discloses a method for inspecting cargo (Morton: Fig. 4) using multiple energy level radiation (¶9) including producing radiation (Fig. 1 source 10,12; ¶24) in at least three energy levels (¶9); capturing the radiation (16,20,22; ¶25); determining type of materials of the cargo (72; ¶34).  However, it fails to disclose producing radiation in at least three energy levels in succession, it fails to disclose performing signal conditioning, it fails to disclose selecting a pair of energy levels as a first level filter for material classification, it fails to disclose computing normalized high-energy and low-energy level transmission of each pixel of images produced for the high-energy and the low-energy levels, it fails to disclose computing a value of function of each pixel, it fails to disclose plotting the values of function for all pixels on pre-generated material classification curves, and it fails to disclose classifying pixel values based on proximity of the plotted values of function trend lines.

    PNG
    media_image1.png
    249
    719
    media_image1.png
    Greyscale

Bendahan – which discloses a method for inspecting a cargo (Bendahan: Figs. 3A-3C cargo 312) on a conveyor (306) using multiple energy level radiation (linear sources 302a-302d detector arrays 304a-304d emitters 320; ¶30; ¶37; ¶¶112-114; ¶138) including producing radiation in at least three different energy levels (302a-302d emitters 320; ¶30; ¶37; ¶112; ¶114; ¶138) in succession (¶113) generating a plurality of images (¶113; ¶138); determining type of materials (¶112; ¶169); and 

    PNG
    media_image2.png
    514
    1329
    media_image2.png
    Greyscale

determining a substance of the cargo by the processor (¶112; ¶121; ¶169).   However, Bendahan fails to disclose performing signal conditioning, it fails to disclose selecting a pair of energy levels as a first level filter for material classification, it fails to disclose computing normalized high-energy and low-energy level transmission of each pixel of images produced for the high-energy and the low-energy levels, it fails to disclose computing a value of function of each pixel, it fails to disclose plotting the values of function for all pixels on pre-generated material classification curves, and it fails to disclose classifying pixel values based on proximity of the plotted values of function trend lines.  
Arodzero et al. – which discloses an adaptive cargo inspection system (Arodzero et al.: Fig. 7; Abstract) including a multi-energy betatron radiation module (Fig. 7; ¶¶43-45) configured to produce radiation in three energy levels (¶¶32-37; ¶¶43-45).  However, Arodzero et al. fails to disclose 

    PNG
    media_image5.png
    361
    520
    media_image5.png
    Greyscale

performing signal conditioning, it fails to disclose selecting a pair of energy levels as a first level filter for material classification, it fails to disclose computing normalized high-energy and low-energy level transmission of each pixel of images produced for the high-energy and the low-energy levels, it fails to disclose computing a value of function of each pixel, it fails to disclose plotting the values of function for all pixels on pre-generated material classification curves, and it fails to disclose classifying pixel values based on proximity of the plotted values of function trend lines.  
Smiths Detection France S.A.S. (WO 2021/214442 A1 priority to 20 April 2020) – which discloses a method of inspecting cargo and determining a pace of the cargo based on relative scanning displacement (Smiths: Figs. 5-6F; Abstract) including producing radiation pulses at lower and higher energy modes to enable atomic-number discrimination (Pg. 13) and determining pace based on normalized energy level transmission of each pixel (Pg. 10).  However, Smiths Detection France fails to disclose performing signal conditioning, it fails to disclose computing a value of function of each pixel, it fails to disclose plotting the values of function for all pixels on pre-generated material classification curves, and it fails to disclose classifying pixel values based on proximity of the plotted values of function trend lines.

    PNG
    media_image6.png
    322
    958
    media_image6.png
    Greyscale

Furthermore, there isn’t any teaching or motivation in the prior art for a method for inspecting a cargo (Figs. 2a-2b) using multiple energy levels radiation is characterised by the steps of: a) producing radiation in at least three levels in succession (31); b) capturing the radiation and converting into a plurality of images based on a number of energy levels (32) by a data acquisition sub-module (32); c) determining type of materials of the cargo by analysing the plurality of images by a processor (61); and d) determining type of substance of the cargo (Figs. 2a-2b) by the processor (61); wherein the step of determining type of materials of the cargo includes: performing signal conditioning (Fig. 9), selecting a pair of energy levels as a first level filter for material classification, computing normalized high-energy and low-energy level transmission of each pixel of images produced for the high-energy and the low-energy levels, computing a value of function of each pixel, plotting the values of function for all pixels on pre-generated material classification curves, and classifying pixel values based on proximity of the plotted values of function trend lines, in combination with the other claimed elements.  Claims 14-17 are allowable based on dependency.

    PNG
    media_image7.png
    657
    897
    media_image7.png
    Greyscale

Regarding claim 18, the closest prior art references are:
Morton – which discloses a method for inspecting cargo (Morton: Fig. 4) using multiple energy level radiation (¶9) including producing radiation (Fig. 1 source 10,12; ¶24) in at least three energy levels (¶9); capturing the radiation (16,20,22; ¶25); determining type of materials of the cargo (72; ¶34).  However, it fails to disclose producing radiation in at least three energy levels in succession, it fails to disclose selecting two pairs of energy level combination as a second level filter for substance verification, it fails to disclose computing the values of function for both first and second energy level pairs for each pixel, it fails to disclose plotting the values of function for both first and second energy level pairs for each pixel on a plurality of pre-generated substance clusters, and it fails to disclose classifying the pixel values of the object into corresponding substance groups based on the proximity of the values of function of the first and second energy level pairs to the centre of each of the substance clusters.

    PNG
    media_image1.png
    249
    719
    media_image1.png
    Greyscale

Bendahan – which discloses a method for inspecting a cargo (Bendahan: Figs. 3A-3C cargo 312) on a conveyor (306) using multiple energy level radiation (linear sources 302a-302d detector arrays 304a-304d emitters 320; ¶30; ¶37; ¶¶112-114; ¶138) including producing radiation in at least three different energy levels (302a-302d emitters 320; ¶30; ¶37; ¶112; ¶114; ¶138) in succession (¶113) generating a plurality of images (¶113; ¶138); determining type of materials (¶112; ¶169); and 

    PNG
    media_image2.png
    514
    1329
    media_image2.png
    Greyscale

determining a substance of the cargo by the processor (¶112; ¶121; ¶169).   However, Bendahan fails to disclose selecting two pairs of energy level combination as a second level filter for substance verification, it fails to disclose computing the values of function for both first and second energy level pairs for each pixel, it fails to disclose plotting the values of function for both first and second energy level pairs for each pixel on a plurality of pre-generated substance clusters, and it fails to disclose classifying the pixel values of the object into corresponding substance groups based on the proximity of the values of function of the first and second energy level pairs to the centre of each of the substance clusters.  
Arodzero et al. – which discloses an adaptive cargo inspection system (Arodzero et al.: Fig. 7; Abstract) including a multi-energy betatron radiation module (Fig. 7; ¶¶43-45) configured to produce radiation in three energy levels (¶¶32-37; ¶¶43-45).  However, Arodzero et al. fails to disclose 

    PNG
    media_image5.png
    361
    520
    media_image5.png
    Greyscale

selecting two pairs of energy level combination as a second level filter for substance verification, it fails to disclose computing the values of function for both first and second energy level pairs for each pixel, it fails to disclose plotting the values of function for both first and second energy level pairs for each pixel on a plurality of pre-generated substance clusters, and it fails to disclose classifying the pixel values of the object into corresponding substance groups based on the proximity of the values of function of the first and second energy level pairs to the centre of each of the substance clusters.  
Hazardscan, Inc. (AU 2012-254975 A1) – which discloses a method of inspecting cargo with enhanced capabilities to recognize the elemental content of cargo containers (Hazardscan: Fig. 1; Abstract; Pg. 1, Ln. 6-9) by utilizing three effective X-ray energies in the 1-10 MeV range for a mult8i-energy technique of material recognition (Fig. 5; Pg. 10, Ln.4-31).  However, Hazardscan, Inc. fails to disclose selecting two pairs of energy level combination as a second level filter for substance verification, it fails to disclose computing the values of function for both first and second energy level pairs for each pixel, it fails to disclose plotting the values of function for both first and second energy level pairs for each pixel on a plurality of pre-generated substance clusters, and it fails to disclose classifying the pixel values of the object into corresponding substance groups based on the proximity of the values of function of the first and second energy level pairs to the centre of each of the substance clusters.

    PNG
    media_image8.png
    411
    1148
    media_image8.png
    Greyscale

Furthermore, there isn’t any teaching or motivation in the prior art for a method for inspecting a cargo (Figs. 2a-2b) using multiple energy levels radiation is characterised by the steps of: a) producing radiation in at least three levels in succession (31); b) capturing the radiation and converting into a plurality of images based on a number of energy levels (32) by a data acquisition sub-module (32); c) determining type of materials of the cargo by analysing the plurality of images by a processor (61); and d) determining type of substance of the cargo (Figs. 2a-2b) by the processor (61); wherein the step of determining type of substance of the object includes selecting two pairs of energy level combination as a second level filter for substance verification (Fig. 9), computing the values of function for both first and second energy level pairs for each pixel, plotting the values of function for both first and second energy level pairs for each pixel on a plurality of pre-generated substance clusters, and classifying the pixel values of the object into corresponding substance groups based on the proximity of the values of function of the first and second energy level pairs to the centre of each of the substance clusters, in combination with the other claimed elements.  Claim 19 is allowable based on dependency.

    PNG
    media_image7.png
    657
    897
    media_image7.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884                                                                                                                                                                                                        f